DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The term “equally stressed curved surface shape” is defined in the specification.  See paragraph 0015 which recites the following:
An equally stressed curved surface shape denotes a curved surface shape in which a tension on a curved surface of interest becomes equal at any position and in any orientation of this curved surface when an internal pressure is applied.
	This is the definition used by the examiner when evaluating prior art.
The term “maximum charging pressure” is defined in paragraph 0037 of the specification.  The passage recites the following:
The maximum charging pressure referred to in this case is specified by Article 2(25) of the Container Safety Regulation, and corresponds to a numerical value of the highest pressure among pressures of the gas with which a concerned container can be charged at a temperature of 35 degrees.
	See the below §112 discussion of this term in claim 3.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claim 3: the claim recites “a maximum charging pressure” is defined in the specification by reference to Article 2(25) of the Container Safety Regulation.  However, these regulations are subject to change, and the specification does not reference a date.  Thus the metes and bounds of the claim are not defined because it is not clear which date of the referenced regulation the claim requires.      
	Regarding claim 4: “the dome portion” lacks proper antecedent basis.

Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance.
The closest prior art of record is JP2016217466 (of record).  ‘466 discloses a pressure tank with dome portions that has an evenly stressed curved by process of helically winding fiber around the dome (see abstract).  In other words, the dome portions are evenly stressed curved portions prior to being charged.  ‘466 fails to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON M ANDERSON/Primary Examiner, Art Unit 3733